Citation Nr: 1505989	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  12-29 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

What evaluation is warranted for malaria from December 21, 2010?


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1950 to November 1954 and from January 1955 to March 1962.

This case comes to the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In January 2015, the Veteran was scheduled for a hearing before a Veterans Law Judge.  Approximately one week before that hearing, VA received a letter on the Veteran's behalf from the Mercer County Department of Veteran Services in Mercer County, New Jersey asking the Board to withdraw the Veteran's appeal.  The Mercer County Department of Veteran Services is part of the National Association of County Veteran Services Officers, an accredited Veteran Services Organization.  The Veteran signed a VA form 21-22 in December 2010, appointing this organization as his representative.  

The appellant's electronic claims file contains a second VA Form 21-22, dated June 2011, appointing the New Jersey Department of Military and Veterans' Affairs.  Nevertheless, the Mercer County organization has continued to submit evidence and information on the Veteran's behalf, and the appellant has cooperated fully with their efforts.  Moreover, the New Jersey Department of Military and Veterans' Affairs and the Mercer County Department of Veteran Services are both entities of the government of the State of New Jersey.  For these reasons, the Board finds that the Veteran, through an appointed entity of the State of New Jersey, has filed a motion to withdraw his appeal.  The appellant's failure to appear for the January 2015 hearing further supports the Board's conclusion that the Mercer County organization acted with the Veteran's authorization.  Under these circumstances, the Board considers the request for a hearing to be withdrawn.  See 38 C.F.R. § 20.704(d).

In June 2012, the Veteran and his representative raised the issue of entitlement to service connection for an unspecified disability due to his claimed exposure to radiation.  Part of a rating decision code sheet issued by the RO in April 2014 reads: "Radiation exposure form filed without claim for any disability."  But it is unclear whether the RO ever made a formal decision to deny the Veteran's radiation exposure claim or notified him of the need, in order to receive compensation for claimed radiation exposure, to allege that radiation exposure resulted in a specific disability.  Thus, the issue of service connection for an unspecified disability due to exposure to radiation has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Since the Board does not have jurisdiction over this issue, it is referred to the AOJ for appropriate action.   See 38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In January 2015, prior to the promulgation of a decision in the appeal, VA received notification from the appellant's authorized representative that he wished to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 . Withdrawal may be made by the appellant or by his authorized representative.  Id. 

In January 2015, through his authorized representative, the appellant stated that he wished to withdraw his appeal.  Hence, there are no longer any alleged errors of fact or law for appellate consideration.  For this reason, the Board no longer has jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


